Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Mukherjee discloses a data channel that processes digital sequence of data that includes nested layer of the data channel circuit, however, Mukherjee fails to teach a data channel which configured to read the digital sample sequence from a data storage medium; decompose the digital sample sequence via a nested series of transform domain nodes, having N total channels at a deepest nested layer, in the data channel circuit; detect bit sequences at M transform domain nodes having a signal-to-noise ratio (SNR) over a selected threshold, set bit values for N-M frozen channels having an SNR lower than the selected threshold, the set bit values determined based on the bit sequences from the M transform domain nodes having the SNR over the selected threshold; detect the channel bits for the digital sample sequence based on the bit sequences for the M transform domain nodes having the SNR over the selected threshold and the set bit values for the N-M frozen channels; in addition, the transform domain analysis circuit including a plurality of nested transform domains, from an outer-most transform domain to an inner-most transform domain, the transform domain analytics circuit configured to: progressively decompose an input signal into a plurality of sub-signals along branching channels of analysis filters at each transform domain, up to N total channels at the inner-most transform domain, at the inner-most transform domain: detect first bit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845